Title: To Thomas Jefferson from James Monroe, 16 March 1794
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Philadelphia March 16th. 94

Mr. Madisons propositions are yet depending and their fate incertain. The probability is they will pass in the H. of R. and be rejected in the Senate. The steady zeal with which any thing like a systematic operation on the British commerce, or indeed any branch of her interest is  opposed, you have long witnessed and can of course readily conceive upon the present occasion. The opposition as you have seen commenc’d in the most open declarations in favor of G. Britain, justifying her in all her enormities; but latterly it has assumed a new tone passing into the opposit extreme. Mr. Sedgwick introduc’d the other day a proposition for raising 15,000 provisional troops founded upon the idea of providing for our defense against invasion, and the probability of such an event, considering the unfriendly conduct of G.B. towards us for sometime past. It is believed this was not only concluded by the leaders of the faction, but that all its members will support it. A change so extraordinary must have a serious object in view. At first I believed it was only to counteract by a new manuvre the propositions of Mr. M., shewing that the crisis was more urgent than they could remedy, and to remove at the same time the impression their partiality for B. had created among their constituents. But I am inclined to think that it contemplates some thing still further and is designed to lay the foundation of measures more destructive to the publick happiness. They are to be raised in no given quarter, and altho’ they may be deem’d a kind of minute men in respect to their situation except in time of war, yet in every other respect they will be regulars. As such they will be officered by the general government, as such paid, and most of the officers will consider it as the commencement of a military establishment, embark in it with that view and use their utmost efforts to convert it into one. The order of Cincinati will be plac’d in the command of it, and being a part of the military establishment, one common chief will be at the head of the whole, as generalissimo, and immediately supercede Wayne. A particular character here is contemplated for this office, and two of our countrymen H. L. and C. are spoken of as persons deserving high rank in it. The influence of such an institution upon the measures of the government, in the patronage it gives &ca. you will readily conceive. Nor can it be doubted that if it should be so disposed as its leaders will be, it may even remodel and form it by the Englh. standard. It will likewise completely supercede the militia, who will afterwards become an useless and dormant body, scarcely retaining arms in their hands. Thus we see this faction in our councils seizing with avidity every incident that may possibly tend to promote the great object of a change in the government.
What course it will be proper for us to take in the present emergency becomes daily more difficult to decide. The aggressions of Britain have increased to a height to silence the voice of her friends, or nearly so. She regards no kind of form in the pursuit of our property, seizing whatever she can lay her hands on. Our vessels which remain are driven into  harbour here and will I apprehend scarcely leave it again for the present. An embargo is proposed with the view of cutting off supplies from the Bh. west Indies, necessary in aid of her present operations there.
Urgent as the crisis is, the embarrassment increases still further from the consideration that not the least confidence can be reposed in our Executive council. To embark in a war when the whole force of the country will be in the hands of the enemy of the publick liberty a few characters only excepted will be more dangerous than any now menac’d from B. and yet to take no step seems to evince a pusilanimity which will degrade us as a nation, and likewise suffer the ruin of our commerce and every other interest connected with it to take place.
Prior to the exclusion of Gallatin several votes had been taken and carried in the Senate which indicated a change in the general measures of that body. A particular one calling for the correspondence of G. Morris was more especially felt in a certain quarter. At that period R. informed us that a certain person began to doubt the views and principles of a certain faction and to think more favorably of others. And the members of that faction began to express similar doubts of him. But from the time of his removal we have heard nothing further of those doubts, on his part, and on theirs the antient spirit of confidence and affection has been revived. What will be the issue of our affairs time can only develope, but certain it is that at present the prospect is most wretched and gloomy. I had like to have omitted mentioning that as a remedy it was talked of by the fiscal party, to send an Envoy Extoy. to Engld. to complain of these injuries and seek redress, and that H. was spoken of for this mission. As the situation is in some measure a [parallel] one I should think it more suitable to employ John Dickinson, who I believe drew the last petition of Congress to the king, in the course of the late revolution. With great respect & esteem I am Dear Sir yr. affectionate friend & servt

Jas. Monroe

